

115 HR 4388 IH: Forgotten Families Recovery Act of 2017
U.S. House of Representatives
2017-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4388IN THE HOUSE OF REPRESENTATIVESNovember 14, 2017Mr. Duffy introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prioritize, in certain substance abuse prevention, treatment, and recovery programs, the
			 treatment and recovery of addicted minors, and individuals responsible for
			 the care of dependent minors who are at risk of entering the foster care
			 system.
	
 1.Short titleThis Act may be cited as the Forgotten Families Recovery Act of 2017. 2.Sense of Congress on prioritizing rural families and at-risk youth within substance abuse prevention programs (a)FindingsThe Congress finds as follows:
 (1)Behavioral health and detoxification (detox) services are not as readily available in rural communities. For those that are available, their range of services is frequently limited.
 (2)Patients who require treatment for substance abuse may need to travel long distances to access these services.
 (3)Rural first responders or the rural hospital emergency room (ER) staff may have limited experience in providing care to a patient presenting the physical effects of a drug overdose.
 (4)Law enforcement and prevention programs may be spread sparsely over large rural geographic areas. (5)According to a 2012 study published by the Maine Rural Health Research Center, alcohol use and binge drinking are more common among rural youth aged 12 to 13 than among urban youth the same age.
 (6)Rural adolescents reported higher rates of binge drinking and driving under the influence (DUI) than urban adolescents.
 (7)A 2014 JAMA Psychiatry article concluded that heroin users entering treatment over the past 50 years have demonstrated a changing geographical composition, with an increasing percentage in more recent years arriving from communities outside of large urban areas.
 (b)Sense of congressIt is the sense of Congress that the Secretary of Health and Human Services, in carrying out substance abuse prevention, treatment, and recovery programs, should prioritize appropriate funding for activities within rural populations, especially those with high rates of substance abuse among families, or high rates of dependent minors at risk of entering the foster care system.
			3.Priority for the treatment and recovery of addicted minors, and individuals responsible for the
			 care of dependent minors who are at risk of entering the foster care
 systemSection 516(b)(2) of the Public Health Service Act (42 U.S.C. 290bb–22(b)(2)) is amended— (1)in subparagraph (B), by striking and at the end;
 (2)by redesignating subparagraph (C) as subparagraph (D); and (3)by inserting after subparagraph (B) the following:
				
 (C)promoting the treatment and recovery of addicted minors, and individuals responsible for the care of dependent minors who are at risk of entering the foster care system; and.
			